ICJ_075_LandIslandMaritimeFrontier_SLV_HND_1992-09-11_JUD_01_ME_02_EN.txt. 621

SEPARATE OPINION OF JUDGE VALTICOS
[Translation]

The preceding Judgment relates, as will have been seen, to several land
sectors (six, to be more precise) and to disputes bearing on the islands and
the legal régime of the maritime spaces. On most of the findings of the
Chamber I am in agreement with its members — or with the majority of its
members — at least with regard to essentials. With respect to other find-
ings, I have been unable to concur fully in the opinion of the majority or
have been obliged to express certain reservations — to my regret, of
course.

The difficulties encountered by the Chamber, particularly with regard
to the land sectors, derive in part from the principle of uti possidetis juris
that it was required to apply.

It was largely on that subject that I felt unable to subscribe, in certain
respects, to the view of the majority of the Chamber and it is accordingly
on that subject that I must express an initial opinion.

THE SCOPE OF THE PRINCIPLE OF UTI POSSIDETIS JURIS

The development of the principle of uti possidetis juris is well known.
Initially specific to those American countries that had originally been
colonized by Spain, it has, since that time, also been applied in other
regions, albeit in connection with decolonizations of a much more recent
date and under considerably different conditions, as shown by the case
concerning the Frontier Dispute (Burkina Faso/Republic of Mali)
(CJ. Reports 1986, pp. 565 et seq., paras. 21 et seq.).

The application, in the present case, of the principle of uti possi-
detis juris, which, as stated in the Judgment, had, as agreed by the Parties,
to guide the work of the Chamber, together with what are known as “effecti-
vités” and, more generally, the rules of international law, has encountered
serious difficulties.

These difficulties derived, in the first place, from the fact that the prin-
ciple is not easy to apply when one is dealing with rights that may well
date from three or four centuries ago (for, while, in principle, the “critical
date” is 1821, the rights and titles invoked by the Parties went back, in gen-
eral, a great deal further).

It was, however, above all the probative character of those rights that
was rendered uncertain by the passage of time. Which of the various rights
invoked were those which had to be considered as relevant to the determi-
nation of the frontiers? It was neither simple nor sufficient to move back

274

 
DISPUTE (EL SALVADOR/ HONDURAS) (SEP. OP. VALTICOS) 622

in time when one could not be certain of the source from which the right
had derived and at which the process should therefore be halted. To what
extent did one have to reach a decision on the terms of the administrative
divisions of the colonial era, when there was a lack of certainty as to both
their precise course and their significance, when all authority in fact
derived from the King of Spain and lines of “administrative control” were
frequently modified?! What was, in that uncertain framework, the scope
of what were known as titulos ejidales, which were granted by the authori-
ties — more particularly to Indian communities, so that they could be
settled and “put to work” — and were those titles to have a special effect
upon the delimitation of the frontiers ? This point was debated at length by
the Parties, at least as regards the underlying principle. What I would like
quite simply to point out here, in order to explain the view I shall subse-
quently advance, is that in a very old system, where everything derived
from the royal authority, it is difficult to present what in the context of the
case mentioned above (which, as I have said, was a very different one”),
was called “a photograph of the territory”, as, in the context with which
we are dealing, the image would lie between the blurred and the kaleido-
scopic. In the present case, it is impossible to revive completely the
structures of the past or, conversely, to transpose to the past certain
legal concepts of the present day.

What can reasonably be accepted, at least as far as I am concerned, is
that operations like the granting of titulos ejidales, which constituted a
measure subject to precise conditions, which was decided upon by a
higher authority of an administrative as much as a judicial character,
which was entrusted to highly responsible officials and scrupulously
implemented, after an investigation and survey, according to a complex
procedure, which was submitted for the approval of high-ranking authori-
ties, particularly the Real Audiencia of Guatemala3, which had in view
important political objectives and which was accomplished as an act of

1 The importance of this “administrative control” was stressed, in a general manner,
by the Arbitral Tribunal dealing with the case concerning the frontiers between Gua-
temala and Honduras, presided over by Chief Justice Hughes and also including L. Cas-
tro Ureña, of Guatemala, and E. Bello Codesido, of Honduras (United Nations, Reports
of International Arbitral Awards, Vol. IL, 1949, pp. 1322-1324).

2 Aforementioned case concerning the Frontier Dispute (Burkina Faso/Republic of
Mali) (CJ. Reports 1986, p. 568, para. 30).

3 In this regard, one may note the following passage in an authoritative work by an
eminent specialist, Michel Foucher (Fronts et frontiéres, Fayard, Paris, 1988, p. 77):

“It is accepted that the chain of audiencias, the major judicial bodies of the colo-
nial administration, endowed with autonomy at the highest level of the three vice-
royalties, provided the framework or rather the kernel of the entities that became
independent. But this does not suffice for a definition of the whole framework, as
there existed boundary areas that could well ‘shift’ their allegiances.”

Moreover, this author describes as “very involved” the problems of the boundaries
between Honduras and El Salvador (op. cit., p. 452).

275

 
DISPUTE (EL SALVADOR/ HONDURAS) (SEP. OP. VALTICOS) 623

sovereignty involving the systematic control of the subsequent activities
(particularly those of cultivation) of the administrative unit by which the
operation had been ordered, that, in short, such operations of major
public interest were bound to have had, at least under specific circum-
stances, a certain effect upon the administrative structures or, in any
event, the administrative relationships of the regions considered. This
accounts for the importance that has been attached to the scope of the
titulos ejidales, in any event insofar as those which did not merely grant
rights of private ownership are concerned. In the last analysis the titulos
ejidales cannot, under certain conditions and particularly with respect to
their nature, the persons meant to be affected by them, the conditions
under which they were drawn up, their authority, their degree of precision
and the ways in which they could be influenced by other factors, be left out
of account when one is faced with the task of deciding upon the delimita-
tion of the boundaries between El Salvador and Honduras.

In that regard, the position adopted by the Chamber! has been to play
down, to an extent | consider excessive, the presumable effects upon the
course of boundaries of titles emanating from the Spanish authorities and
determining the limits of the lands granted, inter alia, to collective entities
(poblaciones) — for which provision is made in Article 26 of the General
Peace Treaty of 1980. The position of the Chamber is, of course, tenable
and in reality, as it has pointed out, that discussion, and more particularly
the distinction drawn between the different kinds of titles invoked (reduc-
ciôn or composicion) were generally more theoretical than practical in their
effects upon the way in which particular sectors — or at least most of those
sectors — were dealt with. However, that position ultimately led to a com-
plication rather than a simplification of the establishment of the course of
the boundaries in that it resulted — at least at the outset — in disregard for
the respective importance of the titles, in decisions of very unequal
importance being put on the same footing while account was even taken
of titles of no legal validity, as in the sector of Sazalapa-Arcatao (see
below).

Ata different level, apart from the very justified case of Meanguera, the
role of “effectivités” seems to me to have been unduly reduced, even if one
allows for the frequently inadequate nature of the elements invoked in
order to justify them.

One must, in any event, pay tribute to the care with which the Chamber
endeavoured to bring to light the successive layers of past territorial
boundaries, compared the titles submitted to it, scrutinized maps, ana-
lysed reports and interpreted the recitals they contained as well as their
silences, put itself in the shoes of the surveyors, followed in their footsteps,
measured the paths they took, determined — insofar as it could — the
rivers they crossed and those they did not seem to the Chamber to have

1 Judgment, introduction concerning the land boundary, paras. 43-55.

276

 
DISPUTE (EL. SALVADOR/HONDURAS) (SEP. OP. VALTICOS) 624

crossed, and identified watercourses and mountains — sometimes even
displacing or renaming them. All this involved assessments and options
that were not easy, particularly in the not infrequent cases where the evi-
dence was uncertain, its weight was debatable and the arguments of the
two Parties seemed to cancel each other out.

It is accordingly not surprising that, given the frequent uncertainty of
the situations confronting them, the members of the Chamber were at
times unable to reach complete agreement. I shall therefore have to indi-
cate below, in connection with some sectors, the various points on which I
disagree, as well as those my concurrence in which has a particular expla-
nation.

First SECTOR. TEPANGUISIR

The first sector to be dealt with, that of Tepangüisir, raised several of the
significant issues of the dispute submitted to the Chamber: the scope of
the titulos ejidales — with, in this case, the further complication of their
effects from one sector to the other; the directions taken by the survey-
ors — with the special problem that they were working in a mountainous
area where pathways were frequently tortuous, involving changes in
direction; the contested location of the principal geographical features,
more particularly the top of the hill of Tepangüisir, as well as the course
and even the source of the river Pomola.

The elements of those problems are clearly set forth in the correspond-
ing passages of the Judgment. I accordingly see no point in going back to
them, other than to say that in various respects — for example the rela-
tively minor matter cf the appurtenance of a triangular zone to the lands
of Citala — I unhesitatingly subscribe to the views taken by the Chamber.
However, I feel differently about the frontier drawn to the west of Talque-
zalar and which runs, more or less directly, towards the Cerro Montecristo
rather than following a north-westerly direction towards what is most
probably the river Pomola (i.e., towards the Cerro Oscuro), before con-
tinuing in a south-westerly direction down towards the tripoint of Monte-
cristo. That would have seemed to me more in accordance with the reasons
behind the ejido of 1776, whereby the lands of the massif of Tepangüisir
were granted to the Indian community, namely that the people of Citala-
Tepangiiisir should be allowed to cultivate the lands of that area.

The Chamber felt that it should adopt the arguments of Honduras with
respect to the course and the location of the source of the river Pomola,
although in fact the arguments of both Parties were equivalent, given that
the references in the 1766 Title to the high peaks and thick vegetation of
the mountain and to the source of the river Pomola being reached
“through a deep gully and precipices” reflect, rather, the mountainous
area claimed by El Salvador. In short, more weight should have been
given to these substantive reasons than to uncertain maps and shifting
orientations.

277

 
DISPUTE (El. SALVADOR/HONDURAS) (SEP. OP. VALTICOS) 625

SECOND SECTOR. CAYAGUANCA OR LAS PILAS

On the whole, I can concur with the line adopted.

THIRD SECTOR. SAZALAPA-ARCATAO (OR La VIRTUD)

This is a complex sector in which a number of more or less solid titles
come into conflict — a situation which, first and foremost, raised the ques-
tion of the relevance of those titles. My main objection to the findings of
the Chamber on this point is that it based its reasoning upon titles that are
questionable on a number of grounds, such as those of San Juan El Cha-
pulin, Concepcion cle las Cuevas, Hacienda (or San Francisco) of Saza-
lapa, Gualcimaca and Colopele. An additional difficulty was the location,
frequently various or even multiple, of the various places to which refer-
ence was made.

As a consequence, El Salvador’s claims were either set aside or limited,
particularly to the north and the east of the line fixed.

Moreover, the Chamber decided not to accept El Salvador’s claim to a
small quadrilateral to the north-west of the area attributed to it — and to
the north of the river Sazalapa — with respect to which it deemed the two
States’ arguments to be of equal weight. One element that the Chamber
finally saw as significant to its rejection of the claim was that the surveyor
did not expressly state whether he had crossed the Sazalapa river. The
argument is of course not without weight, but there are others which strike
me as more convincing and go the other way.

The Chamber also found that it could not accept El Salvador’s claim to
another protrusion, extending to the north-east of that sector as far as the
Cerro El Fraile and which seems to correspond, more particularly, to the top
of certain very high hills that is mentioned in the title-deed of Arcatao (to say
nothing of the somewhat mysterious reference to a “guanacaste” tree).

With respect to the eastern frontier running from north to south, the
central (slightly concave) part on the same level as the old “title-deed” of
Gualcimaca seems to me to take undue account of that “title-deed” —
which I have already mentioned as being invalid, since it was rejected by
the Real Audiencia of Guatemala.

Lastly, and with respect to the line located to the south-east, the adopted
delimitation is, in my view, acceptable.

In short, the sector that the Chamber has decided to attribute to El Sal-
vador constitutes an appreciably diminished part of that country’s claims.
I consider that it could properly have been filled out somewhat, but that it
corresponds to the essential. That is why I finally gave it my support,
albeit not without some hesitation.

FOURTH SECTOR. NAGUATERIQUE

The sector of Naguaterique was the largest in area. The main question
was whether that sector should be split up into two parts, divided by the

278

 

 
DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. VALTICOS) 626

river Negro-Quiagara, the northern part being attributed to Honduras
and the southern one to El Salvador, or whether the whole of that sector —
i.e., as from, to the north, the Cerro La Ardilla line — should be attributed
to El Salvador.

The majority of the Chamber found — in terms which bear witness to a
certain initial hesitation — in favour of a frontier line following the river
Negro-Quiagara. I was unable to subscribe to that view, as the title-deed
of Arambala-Perquin — which had been the subject (within the frame-
work of the jurisdiction of San Miguel) of a survey effected in 1769 witha
view to the replacement of a 1745 title-deed destroyed by fire, and which
was expressly confirmed in 1815 by the Juez Privativo de Tierras of the
Real Audiencia of Guatemala — established the line from the Cerro La
Ardilla, where, moreover, the surveyor, Castro, had begun his operations.
This solid title-deed should, in my view, have taken precedence over the
distinctly less convincing considerations advanced in support of the
Rio Negro line.

Three elements which were invoked against the Cerro La Ardilla line do
not seem to me to be convincing.

In the first place, reference was made to a tract of land known as Joco-
ara which had been left out of the above-mentioned land grant; but, in
addition to being different, the corresponding terms only relate to a
distant area of relatively small dimensions (2!/2 caballerias).

Reference was also made to the line of the river Salalamuya, which had
been invoked by El Salvador as limiting the Cerro La Ardilla line and
which, admittedly, could not be located on any map. The objection is not
without weight — but it is not decisive, as the maps submitted by the Par-
ties are far from being accurate in every case. What is more, the doubt
that subsists as to the exact course of the boundary should not without
more result in a State losing a whole piece of territory.

Lastly, to say nothing of the convenient but sometimes excessive pull
that the certainties of watercourses exert, in certain cases, upon whoever
has to draw a boundary line, a third consideration advanced in favour of
the river boundary was that it had been envisaged during the negotiations
of 1861 but rejectec shortly thereafter by El Salvador. However, it is
accepted that proposals made during negotiations cannot be taken into
account when a decision based on law is to be made, and the same should
hold good for provisional agreements within the framework of negotia-
tions. In such a context, the notion of acquiescence would be too elusive as
well as conditional to be acceptable. The Chamber may not, moreover,
reach decisions ex aequo et bono — even if one were to consider, although
the point is by no means free of doubt, that equity is served by such a
decision, which, in addition, takes no account of the presence of Salvado-
rian nationals with properties in the contested part of the area, whose situ-
ation could well become precarious as a result of the attribution of that
area to Honduras.

This sector is certainly the one in which I have the greatest reservations
about the Chamber’s findings.

279

 
DISPUTE (EL. SALVADOR/HONDURAS) (SEP. OP. VALTICOS) 627

In a different field, i.e., as regards the south-western section — which
raised some particularly complex issues — the solution finally adopted,
even though it does not take account of some of the effectivités mentioned
by El Salvador — as it could have done — does not, as a whole, lack logic,
since the available elements were, in the main, scarcely probative.

FIFTH SECTOR. DOLORES

A problem to some extent similar to that of Naguaterique arose in the
following sector, Dolores. In that sector the Chamber was also confronted
by a conflict between, on the one hand, a title-deed of an incontestable
legal weight, 1.e., the 1760 one relating to Polorés, which was approved by
the Real Audiencia of Guatemala but whose geographical scope was
uncertain, and, on the other hand, a watercourse — the river Torola —
which offered the advantage of convenience but had no strong support in
either the title-deeds or practice.

It will suffice in this context to bear in mind that an earlier territory,
known as Sapigre, should not be taken into account in the present case as,
after its people had died out at the beginning of the 18th century, the terri-
tory reverted to the Spanish Crown, which disposed of it as it deemed fit.
One cannot, of course, enter here into details concerning the title-deeds of
unequal value that were invoked by one and the other Party, but it follows
from them that the title-deed of Polorés should be given primacy and that
it extends to the north of the river Torola. The question is, then, one of
deciding what should be the extent of the territory to be seen as belonging
to El Salvador. The latter maintained that that territory, purportedly
shaped rather like a trapezium, had as its apex, to the west, the Cerro de
Lopez, from whence a straight line would lead, to the east, to the Cerro
Ribita, with the boundary at that point swinging round towards the south-
east and then to the south, along the river Unire. This formula raised a
number of objections, particularly with respect to the area covered, the
distances mentioned in the title-deed of Polorés and the somewhat dubi-
ous geographical data. In order to take account of these different factors,
the Chamber gave its support to a construction according to which El Sal-
vador would indeed be entitled to a sort of quadrilateral to the north of
the river, but in proportions reduced so as to take account of the above-
mentioned distances in the title-deed of Polorés.

While this ingenious solution may be deemed satisfactory from the
standpoint of principle and of the distances involved, it presents the draw-
back of entailing changes of names, as compared to the traditional topo-
nymy, with respect to the peaks and rivers in question, and of thus imply-
ing an alternative Cerro de Lopez and another river Mansupucagua. This
result is not unusual in the present case (as has been noted, in particular,
for the third sector), but one has to admit that it is not fully satisfactory.
However, for want of a more convincing solution, it has to be accepted as a
consequence of the available data.

280

 
DISPUTE (EL SALVADOR/ HONDURAS) (SEP. OP. VALTICOS) 628
THE MARITIME SPACES

The issue of the maritime spaces comprises, on the one hand, the ques-
tion of the waters within the Gulf and, on the other, that of the waters
outside it. These are two different problems, each of which raises specific
questions, but constitute extensions of each other.

For the waters within the Gulf, I have no difficulty in sharing the Cham-
ber’s view.

As for the waters outside the Gulf, the problems that arose were
undoubtedly complex ones. They were particularly complex because one
was dealing with the extension of a particular historic bay having three
riparian States, with respect to which the general international law of the
sea does not contain any specific norms. The particular situation of that
bay and the fact that the coasts of Honduras are located at the back of it —
together with the fact that most of those coasts were already taken into
account in 1900 in the agreements concluded with Nicaragua —, the
screen formed, at least in part, by the island of Meanguera, which the
Chamber attributes to El Salvador, and the objections raised against the
construction of a closing line of the bay between Cape Amapala and
Cape Cosigiiina, are so many elements that must carry some weight in the
consideration of this problem. All in all, however, those arguments do not
strike me as decisive and I take the view that the line of argument of the
majority of the Chamber — which need not be recapitulated at this
stage — is acceptable from a legal standpoint, given the very peculiar
character of the Gulf of Fonseca as an historic bay with three riparians, as
has already been pointed out. The conclusions drawn by the Chamber are
a consequence of that particular situation and cannot, of course, be given
a more general scope in circumstances of a different kind.

(Signed) Nicolas VALTICOS.

281

 
